DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al. (USPAP       2016/0106,347), hereinafter, “Patwardhan”, in view of Zhao et al. (USPN       10,140,544), hereinafter, “Zhao”.

                  Regarding claim 1 Patwardhan teaches, acquiring an abdominal image to be examined (Please note, figure 4 in correlation to paragraph 0046. As indicated receiving a plurality of images of an abdominal region from an image capture device 402); and classifying pixels in the abdominal image to be examined and determining a segmented image corresponding to the abdominal image to be examined (Please note, figure 4 in correlation to paragraph 0046. As indicated receiving a plurality of images of an abdominal region from an image capture device 402. For example, the communication module receives a plurality of ultrasound images of an abdominal region of a patient. The detection module identifies a bowel tissue from at least one of the plurality of images 404. For example, the detection module includes a bowel classifier that identifies pixels in a received ultrasound image that represents the bowel tissue in the abdominal region)
        Patwardhan does not expressly teach, wherein utilizing trained full convolution neural network.
        Zhao teaches, wherein utilizing trained full convolution neural network (Please note, column 15, lines 51-53. As indicated a computer implemented image segmentation method and platform including a predictive model trained based on a full deep-learning convolutional neural network).
        Patwardhan & Zhao et al. are combinable because they are from the same field of endeavor.

        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this trained full convolution neural network of Zhao in Patwardhan’s invention.
the predictive segmentation model trained in such a manner requires less training parameters and less memory space, and facilitates quicker and more accurate identification of relevant local and global features in the input image”.
                   Therefore, it would have been obvious to combine Zhao with Patwardhan to obtain the invention as specified in claim 1.
                  Regarding claims 10 and 19, analysis similar to those presented for claim 1, are applicable.

















Allowable Subject Matter

Claims 2-9, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein initializing and obtaining the initial full convolution neural network, the initial full convolution neural network comprising a convolution layer and a classification layer; and training the initial full convolution neural network based on the first training set and the second training set to obtain the trained full convolution neural network; wherein during training the initial full convolution neural network based on the first training set, the initial full convolution neural network is updated according to a first training error, the first training error is determined according to a training pixel classification label image that is outputted from a classification layer by inputting a first sample abdominal image into the initial full convolution neural network, and a pixel classification label image of the first sample abdominal image; wherein during training the initial full convolution neural network based on a second training set, the initial full convolution neural network is updated according to a second training error, the second train error is determined according to an output of a training convolution image through a fully connected layer and outputted from the convolution layer by inputting the second sample abdominal image in the second training set into the initial full convolution neural network, and the number of pixels of the second sample abdominal images correspondingly belong to each class.



Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, October 21, 2021